Citation Nr: 1735061	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-34 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased initial rating evaluation for right shoulder subluxation, currently rated as 20 percent disabling.

2.  Entitlement to an increased initial rating evaluation for left shoulder subluxation, currently rated as 20 percent disabling.

3.  Entitlement to an increased initial rating for left shoulder limitation of motion, currently rated as 10 percent disabling.

4.  Entitlement to an increased initial rating for right shoulder limitation of motion, currently rated as 10 percent disabling prior to September 10, 2012, and as 20 percent disabling since September 10, 2012.  

5.  Entitlement to an initial compensable rating for a left knee disability.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for a sleep disorder.

8.  Entitlement to service connection for a right knee disability. 

9.  Entitlement to service connection for a low back disability.

10.  Entitlement to service connection for a bilateral hip disability.

11.  Entitlement to service connection for traumatic brain injury (TBI).

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army National Guard.  The Veteran served on active duty for training from August 2005 to December 2005 and from March 2007 to May 2007, and served on inactive duty for training from July 10, 2006 to July 15, 2006 and from July 31, 2006 to August 5, 2006.

This appeal arises before the Board of Veterans' Appeals (Board) from April 2011 and May 2013 rating decisions in which the Department of Veteran Affairs (VA) Louisville, Kentucky, Regional Office (RO), in part, granted service connection for a right shoulder disability at 10 percent disabling, granted service connection for a left shoulder disability at a noncompensable rating, granted service connection for a left knee disability at 10 percent disabling, denied service connection for a right knee disability, denied service connection for a sleep disorder, denied service connection for TBI, denied service connection for a low back disability, denied service connection for a bilateral hip disability, denied service connection for an acquired psychiatric disorder, and denied a claim for a TDIU.  The RO subsequently increased the initial right shoulder disability to 20 percent disabling and the initial left shoulder disability to 20 percent disabling, and assigned a separate 10 percent evaluation for limitation of motion of the left arm, and a separate 10 percent evaluation for limitation of motion of the right arm prior to September 10, 2012, and a 20 percent evaluation since September 10, 2012.  

In June 2015, the Board denied an initial compensable rating for a left knee disability and remanded all other issues for further development.  The Veteran appealed to the United States Court of Appeals for Veteran Claims (Court).  In a July 2016 memorandum decision, the Court vacated the Board's decision regarding this issue and remanded for further action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development regarding the Veteran's opportunity to submit testimony is required.

In December 2016, the VA received a VA Form 9 from the Veteran's current representative requesting a videoconference hearing.  In January 2017, the Veteran was sent correspondence informing him that he would be placed on the list of persons wanting to appear for a videoconference hearing.  The Veteran has not yet had the opportunity to provide testimony at a Board hearing regarding his claims.  In light of his hearing request, the Board is remanding these claims to honor it.  See 38 C.F.R. § 20.704 (2016).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board, in accordance with applicable law.  The Veteran and his representative should be provided with proper notice of the date, time and location of the hearing, and given the opportunity to appear.  After the hearing is conducted, or if the Veteran withdraws the hearing request or does not report for the scheduled hearing, the issue should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




